Ex Parte Quayle Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application is in condition for allowance except for the following formal matters:
Reminder of Applicant Duties 
Applicant is reminded of the continuing obligation under 37 CFR § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. D856,642 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Preliminary Amendment
The preliminary amendment received 28 July 2021 is hereby acknowledged, and found to be in compliance with 37 CFR § 1.115(a)(2) as having been received after the filing date of the application but prior to examination.  It is therefore considered NOT part of the original disclosure. No new matter has been introduced. The corrections to the drawings and specification have been noted.
Objections to the Drawings
The drawing disclosure is objected to because they have not been properly formatted and labeled. All amendments must be made relative to the patent and appropriately annotated to indicate such.
The provisions of 37 CFR § 1.173(b)(3) govern the manner of making amendments (changes) to the drawings in a reissue application. In particular, where a change to the drawings is desired, applicant must submit a replacement for each sheet of drawings containing a Figure to be revised. Any replacement sheet must comply with 37 CFR § 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is being amended. Each figure that is amended must be identified by placing the word "Amended" at the bottom of that figure. Any added figure must be identified as "New." In the event that a figure is canceled, the figure must be identified as "Canceled" and also surrounded by brackets. All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings.
In this reissue application, two forms of amendments have been made: (1) amendments to the figures corresponding to the first embodiment; and (2) cancellation of the figures corresponding to the second embodiment. To properly indicate the existence of these changes, the following amendments to the figures must occur.
Replacement FIGS. 1-7 must be annotated with the word “AMENDED” enclosed in parenthesis below each FIG. designation. See below for sample. These replacement figures do not constitute as being new as they serve as actual amendments of the original patented FIGS. 1.7.
Original FIGS. 8-14 must be restored and subsequently annotated with the word “CANCELED” enclosed in parenthesis below each FIG. designation. This is needed to properly indicate that the cancellation 

    PNG
    media_image1.png
    639
    1427
    media_image1.png
    Greyscale

Replacement FIGS. 1-7 must be marked as demonstrated in FIG. 1 above; and original FIGS. 8-14 must be marked as demonstrated FIG. 8 above.
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Objections to the Specification
The specification is objected to because of the following:
The descriptions of FIGS. 2-5 do not properly distinguish the views as orthographic drawings. The indication that said figures are orthographic drawings would better assist in the understanding that the views are not shown in a perspective platform in which distortion and foreshortening of space is an attribute. For this purpose, FIGS. 2-7 should be described respectively as a plan view and elevation views. 
Accordingly, the descriptions of figures must be amended and should read as follows, inclusive of the markings/annotations shown:
-- FIG. 1 is a front perspective view of a [first embodiment of] footwear embodying my new design;
FIG. 2 is a front elevation view [of the first embodiment of footwear] thereof;
FIG. 3 is a back elevation view [of the first embodiment of footwear] thereof;
FIG. 4 is an outer side elevation view [of the first embodiment of footwear] thereof;
FIG. 5 is an inner side elevation view [of the first embodiment of footwear] thereof;
FIG. 6 is a top plan view [of the first embodiment of footwear] thereof; and
FIG. 7 is a bottom plan view [of the first embodiment of footwear;] thereof.
[FIG. 8 is a front perspective view of a second embodiment of footwear;
FIG. 9 is a front view of the second embodiment of footwear;
FIG. 10 is a back view of the second embodiment of footwear;
FIG. 11 is an outer side view of the second embodiment of footwear;
FIG. 12 is an inner side view of the second embodiment of footwear;
FIG. 13 is a top view of the second embodiment of footwear; and,
FIG. 14 is a bottom view of the second embodiment of footwear.] --
The amended to the feature statement that pertains to the broken line showing includes matters that have changed but have not been appropriately annotated. However, the amended description is not adequately explanatory of what the broken lines show. The original patented statement is more appropriate.
Accordingly, the feature statement that precedes the claim must be amended and should read as follows, inclusive of the markings/annotations shown:
-- The elements shown in [FIGS. 1-14] the drawings in broken lines represent portions that form no part of the claimed design. --
There is a grammatical error in the claim. The footwear in which the design is embodied must be identified in the claim as being a non-particular article. To this effect, the determiner word “a/an” must be used when referring to the footwear.
Accordingly, the claim must be amended to read as follows, inclusive of the markings/annotations shown:
-- I Claim:
The ornamental design for a footwear[,] as shown and described. --
Conclusion
The claim is allowable over the cited prior art.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday between 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/DARLINGTON LY/
Primary Examiner, Art Unit 2914